Dissenting Opinion by
Mr. Justice Cohen:
I disagree with the majority’s interpretation of Section 204.1 B. I would hold that the decision of the Banking Board is binding and relevant only with regard to the particular application under consideration at the time the decision is made. Hence, subsequent applications should be viewed de novo by the Department applying the statutory standards for approval or disapproval thereof.
However, accepting the majority’s interpretation of Section 204.1 B, I fail to understand the disposition made of this case. In disapproving the application, the Department applied the majority’s interpretation of Section 204.1 B and there is adequate support in the record for its view that there was “no substantial or significant change of circumstances” since the prior application. On what basis then does the majority conclude that the Department was influenced by a different interpretation of Section 204.1 B than the one they purported to follow? If the majority’s interpretation of Section 204.1 B is correct, this appeal must be af*304firmed rather than remanded for further consideration by the Department.
I dissent.